Li3>,B7oy, J.
This case conies before us on general demurrer to the declaration. It is for negligence of the defendant in not taking proper care of and restraining a vicious ram, owned and kept by the town, by reason whereof the plaintiff was attacked by the ram and seriously injured.
It is not claimed in support of the demurrer that the declaration is defective; but it is contended in behalf of the defendants, that the town had no legal authority to own and keep a ram; that the act was ultra vires, and that, therefore, the town is not liable.
It is admitted, however, by the defendants’ counsel, that if the town could legally own and keep the ram'for any corporate purpose, for profit and gain, then it rests under the same liability as a person or private corporation for its proper care and control. This is the well settled rule of law. Small v. Danville, 51 Maine, 359; Woodcock v. Calais, 66 Maine, 234; Oliver v. Worcester, 102 Mass. 489; Eastman v. Meredith, 36 N. H. 295; Mersey Docks Trustees v. Gibbs, 11 H. L. Cas. 687; S. C. Law Rep. 1 H. L. 93; Dillon on Mun. Corp. § 780, and cases cited in note.
By the statutes of this State it is the duty of a town to support paupers having a legal settlement therein. It is not its duty to own and carry on a farm on which to keep and support its poor, but it may lawfully do so if it see fit; and it may employ on such farm all its paupers able to labor. The power to own and carry on a farm for such purpose carries with it the power to stock it and manage it for purposes of profit in a manner comporting with the ordinary management of such property among farmers. This embraces the raising of cattle, *270horses, swine and sheep; and for the propagation of sheep a town may lawfully keep and own a ram. If it does so it is not done in the performance of a public duty enjoined upon it by law, but as a voluntary corporate act, as a part of its system for the most economical support of its poor. For all matters connected with the management of the farm by its agents and servants; for the proper keeping and restraining of all domestic animals kept upon it by its authority for purposes of profit, it undoubtedly i’ests under the same liability as persons. •

Exceptions overruled.

Appleton, C. J., WaltoN, Yirgin, Peters and Symonds, JJ., concurred.